Name: 2011/254/EU: Commission Decision of 20Ã April 2011 on the clearance of the accounts of certain paying agencies in Germany, Italy and Romania concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2009 financial year (notified under document C(2011) 2748)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  accounting;  agricultural policy;  EU finance;  economic geography
 Date Published: 2011-04-27

 27.4.2011 EN Official Journal of the European Union L 106/15 COMMISSION DECISION of 20 April 2011 on the clearance of the accounts of certain paying agencies in Germany, Italy and Romania concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2009 financial year (notified under document C(2011) 2748) (Only the German, Italian and Romanian texts are authentic) (2011/254/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Fund Committee, Whereas: (1) Commission Decisions 2010/263/EU (2) and 2010/722/EU (3), cleared for the 2009 financial year, the accounts of all the paying agencies except for the German paying agencies Bayern and Rheinland-Pfalz, the Italian paying agency ARBEA and the Romanian paying agency PARDF. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) on the integrality, accuracy and veracity of the accounts submitted by the German paying agencies Bayern and Rheinland-Pfalz, the Italian paying agency ARBEA and the Romanian paying agency PARDF. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from EU financing expenditure not effected in accordance with EU rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the German paying agencies Bayern and Rheinland-Pfalz, the Italian paying agency ARBEA and the Romanian paying agency PARDF concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD), in respect of the 2009 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex. Article 2 This Decision is addressed to the Federal Republic of Germany, the Italian Republic and Romania. Done at Brussels, 20 April 2011. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 113, 6.5.2010, p. 14. (3) OJ L 312, 27.11.2010, p. 25. ANNEX CLEARANCE OF DISJOINED EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME AND MEASURE FOR FINANCIAL YEAR 2009 Amount to be recovered from or paid to the Member State per programme (EUR) CCI Expenditure 2009 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2009 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State DE: 2007DE06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 259 668,44 0,00 259 668,44 0,00 259 668,44 259 668,44 0,00 123 5 730 300,00 0,00 5 730 300,00 0,00 5 730 300,00 5 730 300,00 0,00 125 10 764 435,78 0,00 10 764 435,78 0,00 10 764 435,78 10 764 435,78 0,00 126 6 992 203,75 0,00 6 992 203,75 0,00 6 992 203,75 6 992 203,75 0,00 211 12 160 787,17 0,00 12 160 787,17 0,00 12 160 787,17 12 160 787,17 0,00 212 43 167 210,11 0,00 43 167 210,11 0,00 43 167 210,11 43 167 210,11 0,00 213 224 555,29 0,00 224 555,29 0,00 224 555,29 224 555,29 0,00 214 91 278 547,84 0,00 91 278 547,84 0,00 91 278 547,84 91 278 547,84 0,00 216 560 300,00 0,00 560 300,00 0,00 560 300,00 560 300,00 0,00 221 90,05 0,00 90,05 0,00 90,05 90,05 0,00 225 493 654,72 0,00 493 654,72 0,00 493 654,72 493 654,72 0,00 227 2 504 517,81 0,00 2 504 517,81 0,00 2 504 517,81 2 504 517,81 0,00 322 14 304 064,62 0,00 14 304 064,62 0,00 14 304 064,62 14 304 064,62 0,00 323 5 687 519,01 0,00 5 687 519,01 0,00 5 687 519,01 5 687 519,01 0,00 413 59 476,00 0,00 59 476,00 0,00 59 476,00 59 476,00 0,00 421 17 324,00 0,00 17 324,00 0,00 17 324,00 17 324,00 0,00 431 36 491,00 0,00 36 491,00 0,00 36 491,00 36 491,00 0,00 511 117 389,50 0,00 117 389,50 0,00 117 389,50 117 389,50 0,00 Total 194 358 354,99 0,00 194 358 354,99 0,00 194 358 354,99 194 358 354,99 0,00 DE: 2007DE06RPO017 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 100 328,50 0,00 100 328,50 0,00 100 328,50 100 328,50 0,00 112 395 323,88 0,00 395 323,88 0,00 395 323,88 395 323,88 0,00 121 4 912 020,18 0,00 4 912 020,18 0,00 4 912 020,18 4 912 020,18 0,00 123 1 648 837,11 0,00 1 648 837,11 0,00 1 648 837,11 1 648 837,11 0,00 125 10 734 057,33 0,00 10 734 057,33 0,00 10 734 057,33 10 734 057,33 0,00 126 2 154 959,26 0,00 2 154 959,26 0,00 2 154 959,26 2 154 959,26 0,00 132 8 657,94 0,00 8 657,94 0,00 8 657,94 8 657,94 0,00 212 5 849 791,23 0,00 5 849 791,23 0,00 5 849 791,23 5 849 791,23 0,00 214 8 178 342,65 0,00 8 178 342,65 0,00 8 178 342,65 8 178 342,65 0,00 216 1 367,06 0,00 1 367,06 0,00 1 367,06 1 367,06 0,00 227 502 795,50 0,00 502 795,50 0,00 502 795,50 502 795,50 0,00 311 496 495,50 0,00 496 495,50 0,00 496 495,50 496 495,50 0,00 323 537 213,39 0,00 537 213,39 0,00 537 213,39 537 213,39 0,00 341 282 171,64 0,00 282 171,64 0,00 282 171,64 282 171,64 0,00 413 3 466,65 0,00 3 466,65 0,00 3 466,65 3 466,65 0,00 431 183 731,63 0,00 183 731,63 0,00 183 731,63 183 731,63 0,00 511 86 874,50 0,00 86 874,50 0,00 86 874,50 86 874,50 0,00 Total 36 076 433,95 0,00 36 076 433,95 0,00 36 076 433,95 36 076 433,95 0,00 IT: 2007IT06RPO017 i ii iii = i + ii Iv v = iii  iv vi vii = v  vi 211 100 628,67 0,00 100 628,67 0,00 100 628,67 100 628,67 0,00 212 79 124,10 0,00 79 124,10 0,00 79 124,10 79 124,10 0,00 214 15 810 485,53 0,00 15 810 485,53 0,00 15 810 485,53 15 810 366,35 119,18 221 1 047 000,23 0,00 1 047 000,23 0,00 1 047 000,23 1 047 000,23 0,00 Total 17 037 238,53 0,00 17 037 238,53 0,00 17 037 238,53 17 037 119,35 119,18 RO: 2007RO06RPO001 i ii iii = i + ii Iv v = iii  iv vi vii = v  vi 112 4 624 517,57 0,00 4 624 517,57 0,00 4 624 517,57 4 837 089,84  212 572,27 121 71 594 296,40 0,00 71 594 296,40 0,00 71 594 296,40 71 591 194,43 3 101,97 123 20 065 495,06 0,00 20 065 495,06 0,00 20 065 495,06 20 064 878,85 616,21 141 969 406,57 0,00 969 406,57 0,00 969 406,57 1 010 400,00 40 993,43 211 72 463 835,05 0,00 72 463 835,05 0,00 72 463 835,05 74 514 093,71 2 050 258,66 212 26 517 136,14 0,00 26 517 136,14 0,00 26 517 136,14 27 733 960,25 1 216 824,11 214 111 954 519,17 0,00 111 954 519,17 0,00 111 954 519,17 117 056 710,44 5 102 191,27 312 577 973,58 0,00 577 973,58 0,00 577 973,58 577 973,58 0,00 313 85 874,54 0,00 85 874,54 0,00 85 874,54 85 874,54 0,00 322 2 787 198,86 0,00 2 787 198,86 0,00 2 787 198,86 2 787 198,86 0,00 511 939 429,44 0,00 939 429,44 0,00 939 429,44 939 429,48 0,04 611 216 097 850,90 0,00 216 097 850,90 0,00 216 097 850,90 244 729 075,07 28 631 224,17 Total 528 677 533,28 0,00 528 677 533,28 0,00 528 677 533,28 565 927 879,05 37 250 345,77